 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                                CENTRAL DISTRICT OF CALIFORNIA
 9                                          WESTERN DIVISION
10

11   VICTOR LEE SEVERANCE,                       )   No. LA CV 18-08053-VBF-PLA
                                                 )
12                        Plaintiff,             )   ORDER
                                                 )
13                   v.                          )   Adopting Report & Recommendation:
                                                 )
14   WU CHENG, JONG J. LEE,                      )   Dismissing the TAC With Prejudice;
     SCOTT STOVALL R.N., et al.,                 )   Directing Entry of Separate Judgment;
15                                               )   Terminating the Case (JS-6)
                           Defendant(s).         )
16

17
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended Complaint
18
     (“SAC”) filed January 23, 2019 (CM/ECF Document (“Doc”) 31) and the February 14, 2019 Order
19
     Dismissing the SAC Without Prejudice (Doc 32); the Third Amended Complaint (“TAC”) filed
20
     March 11, 2019 (Doc 33); the Magistrate Judge’s March 20, 2019 Report and Recommendation
21
     (“R&R”), plaintiff’s timely April 3, 2019 objections to the R&R, and the applicable law. Defendants
22
     did not respond to the objections within the time allotted by Fed. R. Civ. P. 72(b). The Court has
23
     engaged in de novo review of those portions of the R&R to which plaintiff has specifically objected
24
     and finds that the objections do not undermine the R&R’s analysis and do not merit discussion.
25
            Finding no error of law, fact, or logic in the R&R, the Court will accept the Magistrate
26
     Judge’s findings and conclusions and implement his recommendations. Accordingly:
27

28
            Petitioner Severance’s timely April 3, 2019 objection [Doc #36] is OVERRULED.
 1        The Magistrate Judge’s Report and Recommendation [Doc #35] is ADOPTED.
 2        The Third Amended Complaint [Doc #] is DISMISSED with prejudice.
 3        Final judgment shall be entered consistent with this Order and the R&R.
 4        This case shall be TERMINATED (JS-6).
 5

 6   Dated: May 31, 2019                         ______________________________
 7                                                      Hon. Valerie Baker Fairbank
 8                                                   Senior United States District Judg e
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
